In response to the defendants’ showing that they neither created nor had actual or constructive notice of the alleged hazardous condition complained of for a sufficient length of time to discover and remedy it, the plaintiffs failed to submit admissible evidence sufficient to show the existence of a triable issue of fact (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Arrufat v City of New York, 45 AD3d 710 [2007]; Seabury v County of Dutchess, 38 AD3d 752 [2007]; Britto v Great Atl. & Pac. Tea Co., Inc., 21 AD3d 436 [2005]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Mastro, J.P., Florio, Miller and Dickerson, JJ., concur.